internal_revenue_service number release date index number ---------------------------- ----------------------------- --------------------------------------------- ---------------------------------------- in re --------------------------------------------- ------------------------- ---------------------------------------------- ---------------- -------------------------- ----------------------- department of the treasury washington dc person to contact --------------- id no ------------ telephone number -------------------- refer reply to cc psi b09 - plr-150136-03 date date legend trust taxpayer date child child child a corporation subtrust a subtrust b subtrust c --------------------------------------------- --------------------------------------------------------------------------------- ------------------------- ---------------- ---------------------------- -------------------------- ------------------------------- --------- ------------------------ --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ---------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ---------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ---------------------- ------------------------- --------- ------------------------ ----------------- grandchild state trustee trustee corporate trustee ---------------------------- state statute date ----------------------------------------------- ----------------------- plr-150136-03 date bank date date corporate trustee ------------------------------------------------ date court --------------------- ---------------------------- --------------------------- --------------------- ----------------------- --------------------------------------------------------------------------------- the information submitted and representations made are summarized as follows this is in response to your letter dated date submitted on behalf of ------------------------------------------- ------------------------------------------- -------------------------- ------------- ----------------------------------------------- state statute corporation individual state statute dear -------------- the trustee of the trust requesting rulings regarding the estate and generation-skipping_transfer gst tax consequences of a proposed modification to a_trust that is exempt from the application of the gst tax imposed under sec_2601 of the internal_revenue_code taxpayer established the trust on date for the primary benefit of his children child child and child taxpayer funded the trust with a shares of stock in corporation article i of the trust provides that the trust shall be irrevocable equal separate shares with one share for child subtrust a one share for child subtrust b and one share for child subtrust c each share shall constitute and be administered as a separate trust subtrust article iv paragraph a provides that the trustees shall distribute to or for the benefit of the beneficiary of a subtrust all of the income of her subtrust quarter-annually or more frequently article iv paragraph b provides that the trustees shall distribute to or for the benefit of the beneficiary of a subtrust so much of the corpus of her subtrust as the trustees may deem necessary or advisable for her education and maintenance in health and reasonable comfort provided however that so long as the corpus of a subtrust shall consist of any stock in corporation or any successor there shall be no corpus distribution pursuant to this paragraph b from the portion of the corpus consisting of corporation stock the trustees shall not be required to liquidate the stock for distributions article ii provides that the trustees shall divide the corpus of the trust into three article iv provides for the administration and disposition of the subtrusts article vii paragraph a provides that if trustee or trustee shall die or article iv paragraph f provides that if any beneficiary of a subtrust dies before article iv paragraph e provides that a beneficiary’s subtrust shall terminate upon plr-150136-03 the earlier of i the date when all of that subtrust shall have been distributed or ii the death of that beneficiary complete distribution of her subtrust then upon the death of that beneficiary the corpus of each subtrust shall be distributed to that beneficiary’s descendants per stirpes or if none then per stirpes to taxpayer’s daughters who were named in article ii or if none then to grandchild if he is then living but if not then to taxpayer’s heirs-at-law otherwise be unable or unwilling to serve then the survivor shall serve as the sole trustee if both trustee and trustee die or otherwise are unable or unwilling to serve then corporate trustee shall serve as the sole trustee in the event that trustee and trustee or the survivor are trustees and sell any of the stock in corporation or any successor that they own as trustees then thereafter bank shall serve as a co-trustee along with trustee if he is then serving with trustee ceasing to serve as a trustee but if trustee is not then serving then trustee shall serve with bank if at any time there is no trustee serving as a trustee of the subtrusts then a majority of the adult beneficiaries of the subtrusts and the guardians of the property of any minor beneficiaries of the subtrusts shall appoint a corporate trustee trustee are then serving as trustees then the corporate trustee shall have sole custody of the cash proceeds of the sale of any stock in corporation or any successor and any investments of the net_proceeds taxpayer waives compliance by the trustees with all of the provisions of state statute and any law requiring qualification administration or accounting to any court of the subtrusts then the corporate trustee may be changed at any time by a majority of the adult beneficiaries of the subtrusts and the guardians of the property of the minor beneficiaries of the subtrusts appointing another corporate trustee provided however that such change shall be effective only if i the successor corporate trustee has assets under its management which are at least equal to those of its predecessor ii such successor consents in writing to the appointment and iii the individual trustee consents if there is one then serving as a co-trustee meaning of sec_675 of the internal_revenue_code as are granted to the trustees with respect to the entire trust or any subtrust shall never be exercised for the benefit of taxpayer or any person other than the beneficiaries of the trust article vii paragraph g provides that if a corporate trustee is serving as trustee article vii paragraph f provides generally that to the extent permitted by law article vii paragraph b provides that if trustee or trustee and a corporate article viii paragraph a provides that the powers of administration within the article viii paragraph d provides that no power enumerated herein shall be article viii paragraph c provides that notwithstanding the powers granted to the plr-150136-03 trustees the trust and any subtrust have not been established to discharge any legal_obligation of support taxpayer may have for the beneficiaries of the subtrusts or any other person any amounts distributed from the trust or any subtrust to a daughter of taxpayer or any other person are not intended to be and shall not be made in lieu or in discharge of any obligation taxpayer may have for support of that daughter or person taxpayer shall have no right to require or demand that any income or corpus of the trust or any subtrust be used to support or maintain any of his daughters or any person whom he is legally obligated to support construed to enable the trustees to apply any part or all of the income or corpus of the trust or any subtrust to the payment of premiums on policies of life_insurance on the life of taxpayer or his spouse article viii paragraph e provides that taxpayer shall have no right to exercise any voting rights with respect to any stock held by the trustees when such retention is considered to be a retention of the enjoyment of such stock under sec_2036 of the internal_revenue_code trustee resigned as co-trustee on date trustee resigned as trustee on date corporate trustee merged into a different financial_institution bank bank declined to serve as trustee on date pursuant to article vii paragraph a of the trust on date all of the adult beneficiaries of the subtrusts child child and child appointed corporate trustee to serve as successor trustee corporate trustee accepted its appointment on date remainder beneficiaries a parent of each remainder beneficiary who is a minor and the guardian ad litem for such minor beneficiaries and the trustee of the trust have filed a complaint in court to modify the trust since the trust holds stock in corporation a family operated business taxpayer seeks to modify the trustee succession provisions of the trust to allow taxpayer or other family members to control the removal and appointment of trustees and to enable taxpayer’s daughters to vote and make decisions regarding the disposition of the stock of corporation owned by the trust pursuant to the proposed modification article vii paragraphs a and b will be modified to provide as follows article vii paragraph a will provide generally that notwithstanding any provisions herein to the contrary taxpayer during his lifetime shall have the right to appoint one or more individual and or qualified_successor corporate trustees to serve as co-trustees with the then serving trustee upon written notice to the then serving trustee and to remove any trustee including but not limited to corporate trustee then serving or designated as a successor at any time and for any reason upon written notice to that trustee and to appoint one or more individual and or qualified_successor corporate trustee the appointment and removal power taxpayer and the current income beneficiaries with the consent of the adult article vii paragraph a will provide that in the event of taxpayer’s death plr-150136-03 notwithstanding any other provisions of this paragraph i taxpayer shall only appoint a trustee that is not related or subordinate to taxpayer within the meaning of sec_672 of the internal_revenue_code and in accordance with the provisions of revrul_95_58 and ii any individual trustee appointed by taxpayer must have attained the age of twenty-five years must have graduated from an accredited university or college in the united_states of america with at least a baccalaureate degree and must not be disqualified from serving as a personal representative pursuant to state statute in no event may taxpayer appoint himself as trustee or co-trustee of the trust or of any subtrust the power retained by taxpayer in article vii paragraph a is personal to taxpayer and shall not be exercised by a guardian of taxpayer or by taxpayer’s attorney-in-fact acting under a durable_power_of_attorney taxpayer may renounce the appointment and removal power in whole or in part by a written instrument delivered to the then serving trustee incapacity or renunciation of the appointment and removal power the appointment and removal power may be exercised with respect to each separate subtrust by a majority in number of i the then living adult income or principal beneficiary whether discretionary or mandatory of the separate subtrust and the guardian of the property of any living minor income or principal beneficiary whether discretionary or mandatory of the separate subtrust and ii the adult remainder beneficiaries of such separate subtrust who would become current income and or discretionary beneficiaries immediately upon the death of the current income or principal beneficiary if the current income or principal beneficiary died at the time of the exercise of the appointment and removal power the appointment and removal power may be exercised by such beneficiaries without obtaining the consent of any other beneficiary provided however that such beneficiaries and or guardian as the case may be may not remove the special trustee may only appoint a qualified_successor corporate trustee that is not related or subordinate to taxpayer during his lifetime or the beneficiaries within the meaning of sec_672 of the internal_revenue_code and in accordance with the provisions of revrul_95_58 and may only exercise that power a total of five times during each ten-year period any person vested with the appointment and removal power may at any time renounce that power by a written instrument delivered to the then serving trustee article vii paragraph a will provide that the power to designate successor trustees may be exercised in such a manner so as to designate or appoint different successor trustees for each of the separate subtrusts created hereunder any such designation or appointment may be exercised by an instrument in writing signed by the holder of the appointment and removal power and delivered to the then acting trustee and to the beneficiary of the separate subtrust for which a successor trustee is being designated with a copy to the designated successor trustee herein to the contrary the power to remove and replace trustees shall only be article vii paragraph a will provide that notwithstanding anything contained article vii paragraph a will provide that a qualified_successor corporate article vii paragraph b will provide that during such time as the trust or any article vii paragraph b will provide that during such time as child child plr-150136-03 exercisable to the extent that the possession of such power or its exercise will not result in and of itself in the inclusion of the assets of the trust or any subtrust in the gross_estate of taxpayer or any beneficiary or adversely affect the exempt status of the trust or any subtrust for purposes of the gst tax under sec_2601 of the internal_revenue_code trustee shall mean a bank or trust company authorized to administer trusts in state and shall have i total capital funds of at least fifty million dollars or ii trust or other investment_assets under management of a value of at least one billion dollars subtrust owns shares of corporation which is the successor_corporation to corporation or any successor company to corporation or any company into which corporation may have been merged subsequent to the date of this instrument company taxpayer’s daughters child child and child shall serve as special trustees of the trust and each subtrust and child serve as special trustees all action taken by the special trustees shall be by majority vote article vii paragraph b a will provide that in the event that any one of taxpayer’s daughters shall cease to serve as special trustee for any reason then all action taken by the remaining special trustees shall be by unanimous agreement of the special trustees in the event that the remaining special trustees are unable to agree upon any particular decision which must be made by them in their fiduciary capacity as special trustees the tie breaking vote shall be made by individual taxpayer’s daughters is able to serve and is serving as special trustee then individual shall serve as a successor special trustee along with taxpayer’s daughter who is then serving as special trustee and all action taken by such special trustees shall be by unanimous agreement of the special trustees in the event that such special trustees are unable to agree on any particular decision which must be made by them in their fiduciary capacity as special trustees the tie breaking vote shall be made by corporate trustee or the then serving qualified_successor corporate trustee daughters shall cease to serve as special trustees for any reason then individual and corporate trustee or the qualified_successor corporate trustee shall serve as successor special trustees and all action taken by the special trustees shall be by unanimous agreement of the special trustees in the event that individual also fails or ceases to serve as special trustee for any reason then corporate trustee or the qualified_successor corporate trustee shall serve as the sole successor special trustee article vii paragraph b c will provide that in the event that all of taxpayer’s article vii paragraph b b will provide that in the event that only one of plr-150136-03 article vii paragraph b will provide that taxpayer’s daughters who are serving as special trustees shall have the power acting by majority vote if all three of them are serving and acting by unanimous agreement if only two of them are serving to remove the tie breaker and to replace the tie breaker with another tie breaker by delivering written notice to the removed tie breaker the tie breaker may renounce or resign the position as tie breaker at any time by written notice to all trustees then serving in the event of the renunciation resignation refusal or incapacity of the tie breaker the special trustees who are then serving acting by a majority if all three of them are serving and acting by unanimous agreement if only two of them are serving shall appoint a successor tie breaker the special trustees may exercise the power to remove the tie breaker only five times during each ten-year period article vii paragraph b will provide that the special trustees shall have the exclusive authority to i vote all shares of company which are owned by the trust or any subtrust created and ii control the timing of the disposition of the shares of company which are owned by the trust or any subtrust as well as the price and other terms and conditions of sale article vii paragraph b a will provide that the individual special trustees shall have no powers or authority with respect to the trust or subtrusts created hereunder except as specifically set forth in article vii subparagraph b article vii paragraph b b will provide that the trustees other than the special trustees from time to time in office shall have a no duty and no power to question the special trustees’ exercise of their authority b no duty to make any investment review of the assets removed from the other trustees’ authority and c no liability for failure to implement measures over the remaining portion of the trust estate in which the other trustees do participate in making investment decisions that would counter the effects or consequences of decisions that are removed from the other trustees’ authority during such time or times as the corporate trustee is not a special trustee the corporate trustee shall have no liability for any damage or liability of any nature sustained by the trust estate any beneficiary or any other person because of the special trustees’ exercise or failure to exercise their authority under this subparagraph b herein to the contrary taxpayer’s daughters shall only serve as special trustees and individual shall only serve as successor special trustee to the extent that the appointment of taxpayer’s daughters as special trustees and the appointment of individual as successor special trustee and the possession of the powers and authority of the special trustees or the exercise of such powers and authority will not result in the inclusion of the assets of the trust or any subtrust in the gross_estate of taxpayer or any of taxpayer’s daughters or adversely affect the exempt status of the trust or any subtrust for purposes of gst tax under sec_2601 of the code shall be governed by state statute article vii paragraph f will be modified to provide that the trust and all subtrusts article vii paragraph b will provide that notwithstanding anything contained plr-150136-03 the court has granted the parties’ complaint for modification subject_to the trustee receiving a favorable ruling from the service that neither taxpayer’s nor a beneficiary’s power to appoint and remove trustees nor any other provision of the proposed modification will result in the inclusion of the assets of the trust or any subtrust in the estate of taxpayer or any beneficiary for federal estate_tax purposes or adversely affect the exempt status of the trust or any subtrust from the gst tax under sec_2601 of the internal_revenue_code corporate trustee requests the following rulings the court’s interim order that allows the trust to be modified to provide taxpayer with the power to appoint additional trustees and to remove and replace trustees i will not cause the assets of the trust to be included in taxpayer’s gross_estate for federal estate_tax purposes and ii will not cause the trust or any subtrust to lose its status as exempt from the gst tax the court’s interim order that allows the trust to be modified to provide that in the event of taxpayer’s death incapacity or renunciation of the power to appoint additional trustees and the power to remove and replace trustees a majority of the current income beneficiaries and adult remainder beneficiaries of each separate subtrust shall have the power to appoint additional trustees and the power to remove and replace trustees i will not result in taxpayer or any of the current income beneficiaries or adult remainder beneficiaries of each separate subtrust having a general_power_of_appointment over any assets of the trust or cause any of the assets of the trust to be included in the gross_estate of taxpayer or any of the current income beneficiaries or adult remainder beneficiaries of each separate subtrust for federal estate_tax purposes and ii will not cause the trust to lose its status as exempt from the gst tax the court’s interim order that allows the trust to be modified to appoint taxpayer’s daughters as special trustees with the authority to control the stock of corporation which is owned by the trust i will not result in taxpayer or any of taxpayer’s daughters having a general_power_of_appointment over any assets of the trust or cause any of the assets of the trust to be included in the gross_estate of taxpayer or in the gross_estate of any of taxpayer’s daughters and ii will not cause the trust or any subtrust to lose its status as exempt from the gst tax sec_2001 imposes a tax on the transfer of the taxable_estate of every estate_tax rulings ruling_request sec_1 i and i decedent who is a citizen or resident_of_the_united_states to the extent of the interest therein of the decedent at the time of his death sec_2033 provides that the gross_estate shall include the value of all property sec_20_2036-1 of the estate_tax regulations provides that the use sec_2038 provides generally that the value of the gross_estate shall plr-150136-03 sec_2036 provides that the value of the decedent’s gross_estate includes the value of all property to the extent of any interest of which the decedent has made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which the decedent has retained for life or for any period not ascertainable without reference to the decedent’s death or any period that does not in fact end before the decedent’s death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income from the property possession right to the income or other enjoyment of the transferred property is considered as having been retained by or reserved to the decedent to the extent that the use possession right to the income or other enjoyment is to be applied toward the discharge of a legal_obligation of the decedent or otherwise for his pecuniary benefit the term legal_obligation includes a legal_obligation to support a dependent during the decedent’s lifetime include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person to alter amend revoke or terminate or where such power is relinquished during the 3-year period ending on the date of the decedent’s death sec_20_2038-1 provides generally that a decedent’s gross_estate includes under sec_2038 the value of any interest in property transferred by the decedent whether in trust or otherwise if the enjoyment of the interest was subject at the date of the decedent’s death to any change through the exercise of a power by the decedent to alter amend revoke or terminate or if the decedent relinquished such a power in contemplation_of_death however sec_20_2038-1 provides that sec_2038 does not apply to a power held solely by a person other than the decedent but for example if the decedent had the unrestricted power to remove or discharge a trustee at any time and appoint himself trustee the decedent is considered as having the powers of the trustee sec_2041 provides generally that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it sec_2041 provides in part that the term general power of sec_20_2041-1 provides in part that a power to consume invade or plr-150136-03 were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_20_2041-1 provides in part that the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of such fiduciary duties is not a power_of_appointment appropriate income or corpus or both for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is by reason of sec_2041 not a general_power_of_appointment under state statute a trustee who is also a beneficiary of a_trust is prohibited from exercising any power i to make discretionary distributions of either principal or income to or for the benefit of the trustee as a beneficiary except to provide for that trustee’s health education maintenance or support as described in sec_2041 and sec_2514 ii to make discretionary allocations of receipts or expenses as between principal and income unless such trustee acts in a fiduciary capacity whereby such trustee has no power to enlarge or shift any beneficial_interest except as an incidental consequence of the discharge of such trustee’s fiduciary duties iii to make discretionary distributions of either principal or income to satisfy any legal support obligations of such trustee or iv to exercise any other power including the right to remove or to replace any trustee so as to cause the powers enumerated in i ii or iii to be exercised on behalf of or for the benefit of a beneficiary who is also a trustee in addition state statute provides that a person who has the right to remove or to replace a trustee does not possess nor may that person be deemed to possess by virtue of having that right the powers of the trustee that is subject_to removal or to replacement taxpayer has retained no right title interest in or power over or privilege or incident_of_ownership with regard to any trust property taxpayer has retained no beneficial_interest in the trust and has not retained any right to alter amend revoke or terminate the trust within the meaning of sec_2038 or the right to designate the persons who will possess or enjoy the property or the income within the meaning of sec_2036 additional trustees and to remove and replace trustees however any trustee appointed by taxpayer must not be related or subordinate to taxpayer within the meaning of in the present case under the terms of the trust the trust is irrevocable and under the proposed modification taxpayer will retain the power to appoint plr-150136-03 sec_672 and in no event may taxpayer appoint himself as trustee or co-trustee of the trust or any subtrust in addition the trust provides that i the trustees are prohibited from making any distributions which would discharge any support obligation of taxpayer and ii distributions of principal may only be made for the education and maintenance in health and reasonable comfort of the beneficiaries accordingly taxpayer’s appointment removal and replacement powers will not be considered the reservation of the trustee’s powers for purposes of sec_2038 further taxpayer’s power to appoint additional trustees and remove and replace trustees will not result in taxpayer having a general_power_of_appointment over any assets of the trust and no interest in the trust will be includible in taxpayer’s gross_estate under sec_2041 as mentioned above the trust provides that distributions of principal may only be made for the education and maintenance in health and reasonable comfort of the beneficiaries in addition the proposed modification provides that any successor corporate trustee appointed by the beneficiaries must not be related or subordinate to taxpayer during his life or the beneficiaries within the meaning of sec_672 thus the proposed modification of the trust to provide that a majority of the current income beneficiaries and adult remainder beneficiaries of each separate subtrust shall have the power to appoint additional trustees and the power to remove and replace trustees in the event of taxpayer’s death incapacity or renunciation of the power will not result in taxpayer or any of the current income beneficiaries or adult remainder beneficiaries of each separate subtrust having a general_power_of_appointment over any assets of the trust thus no interest in the trust will be includible in the estate of taxpayer or any of the current income beneficiaries or adult remainder beneficiaries of each separate subtrust under sec_2041 as special trustees of the trust the proposed modification also provides that the special trustees shall have no power or authority with respect to the trust or subtrusts except the power to control the stock of the family_corporation which is owned by the trust thus the appointment of taxpayer’s daughters as special trustees will not result in taxpayer or any of taxpayer’s daughters having a general_power_of_appointment over any assets of the trust or cause any of the assets of the trust to be included in the gross_estate of taxpayer or in the gross_estate of any of taxpayer’s daughters under sec_2041 gst rulings ruling_request sec_1 ii and ii distribution a taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax sec_2611 defines the term generation-skipping_transfer as a taxable further under the proposed modification taxpayer’s daughters will be appointed sec_2601 imposes a tax on every generation-skipping_transfer sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 of the generation-skipping_transfer regulations plr-150136-03 provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply if additions actual or constructive are made to the trust after date provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relates to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 in the present case the trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or sec_26_2601-1 provides that a modification of the governing sec_26_2601-1 provides that for purposes of this section a plr-150136-03 persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust paragraph b as follows sec_26_2601-1 example illustrates the application of administrative change to terms of a_trust in grantor executed an irrevocable_trust for the benefit of grantor’s issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter of the internal_revenue_code in the present case the trust was established and became irrevocable on based on the facts submitted and the representations made the proposed date and it is represented that there have been no additions made to the trust after date accordingly the trust is exempt from the gst tax under sec_26_2601-1 modification of the trust as described above effectuates an administrative change and will not result in a shift of any beneficial_interest in the trust to any beneficiary who occupies a lower generation than the persons holding the beneficial interests prior to the modification further the proposed modification will not extend the time for vesting of any beneficial_interest beyond the period originally provided for under the terms of the trust as a result the proposed modification will not cause distributions from or terminations of any interests in the trust to be subject_to the gst tax provided there are no additions to the trust not cause the trust or any of the sub-trusts to lose their gst exempt status under b a of the tax_reform_act_of_1986 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect while this office has not verified any of the material provided that the court approves the proposed modification the modification will the rulings contained in this letter are based upon information and except as expressly provided herein no opinion is expressed or implied plr-150136-03 submitted in support of the request for rulings it is subject_to verification on examination concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed or implied with respect to the income_tax consequences of any transaction the code provides that it may not be used or cited as precedent being sent to corporate trustee this ruling is directed only to the taxpayer requesting it sec_6110 of pursuant to the power_of_attorney on file with this office a copy of this letter is sincerely melissa c liquerman branch chief branch office of associate chief_counsel passthroughs special industries
